Citation Nr: 1229434	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  05-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hip pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Cleveland, Ohio.

In April 2009, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO located in Cleveland, Ohio.  A Transcript of the proceeding has been associated with the claims file.

In September 2009, and again in June 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a bilateral hip pain condition, to include as due to an undiagnosed illness relating to his service in the Persian Gulf.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to the adjudication of the Veteran's claim.

By way of background, the Veteran filed his claim for service connection in September 2003 (claimed as joint pain, and the Board notes that service connection for joint pain, excluding bilateral hip pain, was separately denied by way of a June 2011 Board decision).  VA treatment records dated from March 2000 to May 2005 reflect complaints of hip pain.  

A February 2004 VA examination (Gulf War Registry / joints) reflects diagnosed quadriceps myalgia, noting that the Veteran's complaints of hip pain seemed to be centered more around the proximal thigh area, which the examiner related to the Veteran's steroid use (for a non-service connected pulmonary condition) and due to inactivity.  At the same time, however, the examiner noted that June 2003 hip x-rays were negative, and that no tenderness was shown on examination.  

A March 2006 VA examination report (fibromyalgia) prepared by the same examiner reflects that there was tenderness on examination, range of motion was limited due to pain, and an impression of pain in the right hip was recorded.  At the same time, the examiner noted that previous x-rays were negative and no abnormalities were shown on examination, including no neurological deficit.  The examiner opined that the Veteran's hip complaints were not due to any fibromyalgia disorder, and that there was no basis to make a diagnosis of any physical condition regarding the Veteran's hips.  

In September 2009, in light of the inconsistencies in the above two examination reports, the Board remanded the Veteran's claim to obtain a new VA examination.

A September 2010 VA examination report reflects that the examiner provided an opinion regarding the Veteran's knee and ankle complaints, but failed to address the Veteran's claimed bilateral hip condition.  Based thereon, the Board again remanded the Veteran's claim in June 2011 for a new VA examination.

A July 2011 VA examination report reflects that the examiner noted that there was no pathology of the bilateral hips, there was no medical record of complaint of hip pain since a May 2005 VA treatment record, and, therefore, that there was no bilateral hip disability.  At the same time, however, the examiner noted that a July 2011 x-ray report reflects an impression of a normal configuration of the femoral head, but with findings indicating very early changes of avascular necrosis.  The examiner further opined that there was no evidence supporting an undiagnosed illness or chronic multi-symptom illness, reasoning that all of the Veteran's conditions relate to specific diagnoses.

As shown above, the July 2011 VA examination report reflects that an x-ray revealed findings consistent with very early necrosis.  Therefore, the Board finds that a remand is necessary to seek clarification from the July 2011 VA examiner as to whether these x-ray findings account for the Veteran's complaints of bilateral hip pain, and whether such disability is related to service.

In addition, as noted above, the July 2011 VA examiner, in opining that the Veteran has no current hip disability, noted that there was no record of complaint since May 2005.  The Board notes, however, that the Veteran filed his claim for service connection back in September 2003, such that the documented complaints of hip pain in the Veteran's VA treatment records dated through May 2005 were during the period on appeal.  Therefore, the Board finds that a remand is necessary to obtain a clarification opinion as to whether the Veteran's documented complaints of pain dated from 2003 to 2005 in the VA treatment records can be attributed to any underlying disability, and if so, whether it is related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  

Accordingly, the case is REMANDED for the following action:

1.  Request a VA medical opinion from the same VA examiner who provided the July 2011 VA examination to identify any current hip disability, including any such disability during any time during the period on appeal dating back to September 2003.  With regard to each hip disability identified, please ask the examiner to address whether it is at least as likely as not (50/50 probability) that any such hip disability is related to service.  

In addressing whether there has been any current hip disability during the period on appeal, please ask the examiner to specifically address the significance of the July 2011 radiological findings of very early necrosis, to include whether such findings constitute a current hip disability.

The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

Any opinion expressed must be accompanied by a complete rationale.

If the same examiner who provided the July 2011 VA examination report is no longer available, schedule the Veteran for a new VA examination.

2.  After the above development has been completed, readjudicate the Veteran's claim.  If the Veteran's claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


